                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                  Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       1.     Counterclaim Plaintiffs’ Unopposed Motion for Leave to File Reply in Support

of Their Motion to Compel Cal-Maine Foods and Adolphus Baker to Produce Documents and

ESI (Doc. No. 131), filed July 1, 2019, is GRANTED.

       2.     Counterclaim Plaintiffs shall file a reply, not to exceed five pages, no later than

July 15, 2019.
       3.     Cal-Maine Foods, Inc. and Adolphus Baker are permitted (but not required) to

file a sur-reply, not to exceed five pages, no later than July 26, 2019.

       DONE AND ORDERED at Jacksonville, Florida on July 3, 2019.




kaw
Copies to:
Counsel of Record
Counsel for Cal-Maine Foods, Inc. & Adolphus Baker




                                             -2-
